Citation Nr: 0308659	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  97-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a left eye disability, 
claimed as a cataract and glaucoma.  

Entitlement to service connection for callosities of the 
feet.  

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1953 to June 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By a decision in December 2001, the Board concluded that 
evidence had been submitted to reopen the veteran's claims 
for service connection for a left eye cataract and 
callosities of the feet.  Following additional development of 
the record and review by the RO, the case is again before the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence shows that a left eye cataract 
unequivocally existed prior to service and did not increase 
in severity during service.  

2.  The medical evidence shows that callosities of the feet 
unequivocally existed prior to service and did not increase 
in severity during service.  

3.  The medical evidence shows that glaucoma of the right eye 
began many years after service and was not caused by any 
incident of service, to include trauma.  


CONCLUSIONS OF LAW

1.  A left eye disability, claimed as a cataract and 
glaucoma, clearly and unmistakably existed prior to service, 
and was not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2002).  

2.  Callosities of the feet clearly and unmistakably existed 
prior to service and were not aggravated therein.  
38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

3.  A right eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in May 1997, August 1998, August 1999, May 
2000, and August 2001; statements of the case in May 1997 and 
December 1999; and supplemental statements of the case dated 
through December 2001, the veteran and his representative 
were apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  
In addition, by letter dated in June 2001 and another, later 
undated letter, the RO explained the provisions of the VCAA, 
gave additional notice of the evidence needed to substantiate 
the claims on appeal, and asked the veteran to submit or 
authorize the RO to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Subsequent 
to the Board's December 2001 Remand, additional examinations, 
with medical opinions concerning the nexus between service 
and the claimed disabilities, were obtained.  Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  



Eye disabilities 

The report of the veteran's pre-induction examination in 
November 1952 notes that his uncorrected visual acuity was 
20/20 in each eye.  The service records show that he was 
inducted on February 2, 1953, and arrived at Ft. Lewis, 
Washington, on February 10, 1953.  He first reported to sick 
call 6 days later, complaining of pain in his left arm and 
visual difficulties in his left eye.  He was referred to the 
orthopedic and eye clinics and continued to report to sick 
call with complaints of persistent headaches, and painful 
feet and left arm.  At that time, he reported a history of a 
left eye cataract since 1947.  On examination, a left eye 
cataract was noted, with loss of vision in that eye.  A 
permanent level 3 profile was assigned for the veteran's 
eyes.  In May 1953, a medical Board determined that the 
veteran was blind in his left eye due to a traumatic cataract 
that existed prior to entry onto active duty.  The report of 
the veteran's discharge examination in May 1953 indicates 
that the veteran had been treated for a cataract by Dr. A. in 
Taylor, Texas, since 1950.  He was separated from service on 
June 5, 1953, "For medical disqualification existing prior 
to entry onto active duty and not aggravated by military 
service."  

In conjunction with his current claim, the veteran submitted 
records of private medical treatment dated from May 1990.  
Those records indicate that he underwent extracapsular 
cataract extraction with intraocular lens implantation in the 
right eye in 1982.  Since 1990, however, the records noted 
that he had had no light perception in that eye.  In 1994, 
the right eye was reported to be "phthisical."  The veteran 
underwent surgery on his left eye in 1990 for glaucoma.  His 
left eye visual acuity was noted to be 20/400 before the 
surgery and worse afterward (count fingers).  

A September 1995 VA clinic record notes the veteran's report 
that he was blind in his right eye secondary to trauma and 
had very decreased vision in his left eye due to glaucoma.  
At the time of an October 1995 outpatient visit, the veteran 
reported that his right eye was "completely gone (1986) had 
a 'stroke in it' from [blood] pressure" and that he had had 
surgery on his left eye three times for glaucoma.  On 
examination, the right eye had no light perception and the 
pupil was nonreactive.  The veteran was able to count fingers 
at one foot with his left eye.  

A private ophthalmologist wrote in August 1997 that the 
veteran 

has a clear history of an accident while in the 
armed services in 1953 which I believe led directly 
to the loss of sight in his right eye.  [The 
veteran] states that he was walking past a group of 
people playing hard ball, when a catch was missed 
causing a high velocity ricochet to strike him in 
the right eye.  The [injury] resulted in traumatic 
glaucoma and eventually the sight was lost.  ...  
Please consider his [right eye] blindness as 
service connected.  ...  Additionally, he faces the 
possibility of total loss of the remaining sight in 
his left eye due to a recently diagnosed retinal 
detachment.  

In February 1998, the veteran submitted statements from three 
individuals.  His brother stated that, contrary to a military 
doctor's notation in the service medical records, the veteran 
was not diagnosed with a left eye cataract in 1947.  He 
indicated that their mother had had eye problems and opined 
that the physician misunderstood the veteran's comment to 
refer to himself, rather than to his mother.  The brother 
concluded that the veteran never had any eye problems before 
service, but his eyesight was "in bad shape" when he 
returned from service.  Two other individuals attested to the 
fact that they knew the veteran before and after service and 
that he had no problems with his vision prior to service, 
noting that, after service, he was no longer able to do the 
work he could do before service, on account of his poor 
vision.  

Another private physician wrote in February 2002 regarding 
the veteran's claim regarding his eye disabilities.  He noted 
that the veteran was completely blind in his right eye due to 
glaucoma which was consistent with a history of trauma.  He 
also referenced the 1997 ophthalmologist's letter.  

In August 2002, a VA compensation eye examination was 
obtained.  The examiner conducted an extensive review of all 
of the veteran's records, including the service medical 
records.  After discussing the veteran's history of eye 
problems and the current clinical findings in considerable 
detail, the examiner concluded that 

It is impossible for me to deduct whether he had a 
cataract before his time in the armed services, 
and/or whether it worsened while he was in the 
service, for this occurred almost 60 years ago.  If 
the record is to be trusted, then one would surmise 
that it was a pre-existing cataract in the left 
eye, presumably from trauma, and if this is the 
case, then one would expect it to become visually 
debilitating quite quickly, whether he was or was 
not in the service.  

As regards to the glaucoma, it is well known that 
trauma can cause glaucoma.  However, usually in 
that situation, the eye that is traumatized is the 
one that suffers from subsequent [sequelae] of 
glaucoma, and if that be the case, then the history 
of being hit with a handball in the right eye could 
explain the development of glaucoma in later years.  
However, that would not explain the end-stage 
nature of glaucoma in the left eye.  

It is more likely than not that the glaucoma in 
both eyes was a result of developing an idiopathic 
chronic open angle glaucoma unrelated to his 
military service.  However, the possibility does 
exist that the glaucoma in the right eye could have 
been worsened by the handball trauma encountered in 
the service.  I repeat, I do not have documentation 
to corroborate his story of being hit in the eye or 
the development of subsequent related traumatic 
glaucoma.  

Nevertheless, the patient is blind in both eyes, 
from end-stage glaucoma, and probably made worse by 
the recent retinal detachment in the left eye.  
These may or may not have been related to trauma, 
and whether this trauma occurred before, during, or 
after his service is almost impossible for me to 
determine, based on the evidence presented.  The 
documentation supports the supposition that the 
cataract in the left eye predated his time in the 
service, and was not worsened by his time in the 
service, but with regards to glaucoma, it is 
impossible for me to determine whether this 
predated or occurred during his service, or 
occurred after his service.  

Although an August 1999 rating decision denied compensation 
for left eye blindness under the provisions of 38 U.S.C.A. 
§ 1151, the record does not reflect that the veteran 
disagreed with that determination.  

Further, while the veteran had first filed a claim for 
service connection for a left eye disability following his 
separation in 1953, it was not until August 1996 that he 
first contended that he had sustained an injury to his right 
eye during service that resulted in a right eye disability.  

Regarding the veteran's left eye cataract, the Board 
recognizes that it was not "noted" on his pre-induction 
examination in November 1952.  Therefore, he is entitled to 
the presumption of soundness as to a left eye disorder at 
that time.  The law provides that such a presumption make be 
rebutted only by clear and unmistakable evidence.  In this 
case, the medical evidence shows that blindness due to a left 
eye cataract was reported and a Level 3 Profile was assigned 
on February 20, 1952, just 10 days after the veteran arrived 
at Ft. Lewis, Washington.  Although the record does not 
contain any pre-service medical documentation of a left eye 
cataract, the Board finds that, in light of the extremely 
brief period involved and the veteran's own apparent 
statement to service department examiners that he had had a 
left eye cataract since 1947, the medical board's conclusion 
that the cataract pre-existed the veteran's active duty was 
reasonable.  That is, the conclusion was not based solely on 
the veteran's own lay report of a pre-service cataract, but 
rather included consideration of medical principles 
concerning the time necessary for the development of a 
cataract; the veteran's history was thus enhanced by the 
medical experts who opined that his current condition 
preexisted service. Gahman v. West, 12 Vet. App. 406 (1999); 
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board is aware of the recent statement by the veteran's 
brother (as well as those of two other acquaintances) to the 
effect that the veteran did not have a cataract or eye 
problems prior to service, that his mother did have eye 
trouble, and that the service department physician may have 
misunderstood the veteran's statement concerning eye trouble 
as referring to himself.  However, the Board finds that 
statement speculative and accords all three statements much 
less probative weight than medical conclusions made at the 
time of the in-service evaluations, especially given the 
passage of approximately 50 years since the veteran's period 
of service.  

Therefore, the Board finds that the presumption of soundness 
at service entry has been rebutted by clear and unmistakable 
evidence.  A left eye cataract pre-existed the veteran's 
period of service.  For the same reasons as stated above, the 
Board also finds the service department physician's 
determination that the left eye cataract was not aggravated 
by service conclusive as to whether there was any increase in 
disability of the pre-existing condition during the veteran's 
brief period of service.  

Accordingly, the Board finds that the veteran had a pre-
existing left eye cataract when he entered onto active duty 
and that the cataract did not increase in disability during 
service.  There is no medical evidence that the veteran 
developed glaucoma in the left eye during service or 
otherwise as a result of service.  There is no medical 
evidence of any left eye glaucoma for many years after the 
veteran's separation from service.  

Therefore, the Board concludes that service connection for a 
left eye disability. claimed as a cataract and glaucoma, is 
not established.  

The veteran has recently claimed that he sustained an injury 
to his right eye during service when he was struck in the eye 
by a ball.  While one examiner's statement appears to state 
that is was a hard ball, another recent examiner's report 
indicates that it was a hand ball.  Regardless of the type of 
ball, the service medical records are completely negative for 
any injury to the veteran's right eye.  Although a 1997 
statement by a private physician indicates that the veteran 
has a "clear history" of an accident during service that, 
he opines, led directly to the loss of sight in his right 
eye, the record does not reflect any such "clear history."  
The record shows only that the veteran reported for the first 
time in 1997 that he was struck in the right eye by a ball 
during service.  

There simply is no medical evidence of any right eye 
disability during service or for many years after service.  
Nor is there any credible evidence that the veteran did, in 
fact, sustain an injury to his right eye during service.  In 
addition, the recent private physician's statement to that 
effect is entitled to no probative weight, since it was 
clearly based entirely on the veteran's own report more than 
40 years after service that he sustained an injury during 
service.  The physician's statement that there was a "clear 
history" of an injury does not reflect that the examiner 
reviewed the veteran's medical records, particularly the 
service medical records, which contain no documentation 
whatsoever of an injury to the right eye.  Thus, the 
statement has no probative value as it is merely a recitation 
of the veteran's self-reported and unsubstantiated history.  
See Reonal v. Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 
5 Vet. App. 229 (1993).  Moreover, the VA physician who did 
review all of the veteran's medical records in August 2002, 
offered an opinion that, although glaucoma can result from 
trauma, the glaucoma in both of the veteran's eyes most 
likely resulted from an idiopathic open angle glaucoma 
unrelated to military service.  

In the absence of documentation of an injury to the veteran's 
right eye during service or for many years thereafter or of 
any continuity of symptomatology of a right eye disorder for 
more than 40 years after the veteran's separation from 
service, the Board concludes that service connection for a 
right eye disability is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for eye disabilities and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Foot disabilities 

The veteran has also contended that, while on active duty 
during basic training, he went on walks and started to 
develop calluses on both feet.  

The report of the veteran's pre-induction examination does 
not note any calluses to other foot condition.  A March 16, 
1953, orthopedic consultation notes that the veteran had 
repeatedly complained of sore feet since his induction.  He 
reported to the examiner at that time that he had 
considerable callus proliferation prior to entry onto active 
duty and had been unable to keep up with the troops during 
service.  The examiner indicated that the veteran's callus 
abnormalities on both feet were largely due to weight bearing 
abnormalities, which could be improved considerably with 
treatment.  An April 14, 1953, dispensary report states that 
the veteran had marked callosities on both feet; no profile 
was assigned on that basis.  At the time of his discharge 
examination in May 1953, the veteran reported that he had 
been treated for foot calluses by Dr. N. in Elgin, Texas, in 
1952; marked calluses were noted on the soles of both feet.  
The medical board concluded that the callosities existed 
prior to service and were not aggravated by service.  

The post-service medical records are silent for any foot 
disorder until the 1990s.  A November 2002 VA physician noted 
the presence of a slight callus under the first and fifth 
metatarsals bilaterally.  He further indicated that the 
calluses were secondary to forefoot imbalance and pre-existed 
service.  He also stated that the veteran was not in service 
long enough to worsen the pre-existing condition.  

The Board finds that the statements by service department 
examiners during service reflect the veteran's report that 
his callosities existed prior to service and that he had  
repeated foot complaints due to the calluses since his entry 
onto active duty.  The examiners' statements were enhanced by 
their own medical observation of the veteran and by their own 
medical knowledge of the cause of and progress of his 
calluses.  It is the Board's judgment that this 
contemporaneously recorded medical evidence, when coupled 
with the recently obtained VA medical opinion that the 
veteran's bilateral foot callosities pre-existed service, 
constitute clear and unmistakable evidence to rebut the 
presumption of soundness at service entry regarding the 
veteran's foot callosities.  It is pertinent to note that the 
November 2002 VA physician's opinion was based on a review of 
the claims file.

Further, there is no medical evidence that the pre-existing 
foot calluses increased in disability during service.  On the 
contrary, there is affirmative medical evidence that the 
veteran was not in service long enough for such an increase 
to develop.  Specifically, following a review of the medical 
records in the claims file and an examination of the veteran 
in November 2002, a VA physician opined that the calluses 
pre-existed service and that the veteran was not in service 
long enough to worsen the pre-existing condition.  Under 
these circumstances, the Board concludes that callosities of 
the feet clearly and unmistakably existed prior to service 
and were not aggravated therein.  38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. § 3.306.  Thus, service connection for callosities 
of both feet is not warranted.  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim on this issue, the provisions of § 5107 are 
not applicable.  













ORDER

Service connection for a left eye disability, claimed as a 
cataract and glaucoma, is denied.  

Service connection for callosities of the feet is denied.  

Service connection for a right eye disability is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

